PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/658,106
Filing Date: 24 Jul 2017
Appellant(s): Allen et al.



__________________
Jack V. Musgrove
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Rejection of claims 8 and 15 under §102 (a)(2)
Appellant argues three main points regarding the Byron reference. Examiner will address each individually.
(i) Byron fails to teach a log of interactions representing separable pieces of potential training data for a cognitive system
	It is noted that Appellant’s arguments are substantially the same as to those made in the previous remarks. Appellant argues that the annotations of Byron are not interactions and that annotations just insert tags into a sentence. It is argued that inserting tags into a sentence is nothing like an interaction. 
	Appellant states in their rebuttal to previous arguments that entries in a ground truth structure are neither the same as nor equivalent to an interaction log because the interactions as claimed are not actually part of the ground truth. It is further specified that the interaction log is recited separately from the existing ground truth. 
	As stated in the specification and as noted by the Appellant, an interaction log is described as an input and response. As the claim recites a log of interactions representing pieces of potential training data, the broadest reasonable interpretation of the limitation is a set of input and responses that can be used for training. Byron is directed to a question answering system. The data is presented as a question (input) associated with either a known answer or potential candidate answers (a 
(ii) Byron fails to teach analyzing unverified entries from the log to generate respective training value scores indicative of an improvement to the cognitive system relative to the existing ground truth values
	Appellant argues that the Byron reference does not teach the above limitation since Byron’s scores only indicate whether a candidate answer “should be considered an actual answer” or “is inferred by the question”. It is argued that a training value score on its face is a score that indicates how valuable an entry is in training a cognitive system.
 Examiner disagrees with this statement as this significantly limits the interpretation of a score. The broadest reasonable interpretation of a training value score is a number that broadly reflects an aspect of training. 
Appellant continues by stating that the claim explicitly states that the training value score is indicative of an improvement relative to existing ground truth and that Byron does not teach this. In Appellant’s rebuttal, they state that Byron does not score questions and answers but rather just answers. It is argued that the scores of Byron are used in comparing different candidate answers and not different pieces of training data. 
In response, Examiner argues that as in the previous argument, the training data in Byron consists of questions and candidate answers. As stated in Byron’s abstract, the reference is directed to training a QA system. A training question is received and processed to generate an answer to the question. An unverified entry can be interpreted as a log that has not been analyzed for the system. 
As the answers to the questions have been chosen by the system yet, they are considered unverified. The training value score under the broadest reasonable interpretation is met by either the scores obtained or the confidence value, as these scores are indicative of a training aspect, i.e. how well the answer is inferred by the question. This represents an improvement to the system relative to the existing ground truths since determining how well a question is answered would help the QA system overall thus improving it and allowing for better training data and subsequently better answers. It is noted that the claim does not specify how the improvement is realized other than the “training value score”.
(iii) Byron does not teach selecting one or more of the unverified entries as new ground truths for the cognitive system based on the training value scores
	Appellant argues that Byron never selects an unverified entry as new ground truths for the cognitive system based on the training value scores. Appellant states in the rebuttal that a question answer pair is not added because of any score but rather a candidate answer is matched to a question based on a score.
	The cited portion of Byron states a candidate answer for a question is scored and subsequently the question answer ground truth is generated. Further, matching a candidate answer to a question based on a score is not functionally different than adding a question answer pair due to a score as the question is added once the answer is paired. This leads to the ground truth being 
	B. Rejection of claims 9 and 16 under §102(a)(2)  
	Appellant argues that Byron does not teach claims 9 and 16 since the reference does not teach compiling statistic information regarding a feature of the potential training data relative to the existing ground truth and generating a per-feature variability score. Appellant states in their rebuttal that performing deep analysis and scoring evidence is not analogous to compiling statistical information.
	In response, Examiner argues that “compiling statistical information” is a very broad term as statistical information is not defined. Further, there is no definition of a per-feature variability score. The cited portion of Byron states that each candidate answer is evaluated and scored to the likelihood that it is a correct answer to the question using reasoning algorithms [0037] of Byron states “Each resulting score is then weighted against a statistical model. The statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages for a particular domain during the training period of the QA system” which reads on the broad term of compiling statistical information. This is not a conclusory statement, as again the claim does not provide any explanation as to what statistical information is. 
	Further, as stated previously, there is no definition for a per-feature variability score as well. The cited portion of Byron states that a score is based on a frequency of terms or synonyms. This score is used to rank words. This helps in choosing a candidate answer, and thus by choosing a candidate answer, it reads on a change that would be imposed by including the unverified entry as once the answer is chosen, it is presented as a ground truth.   
	C. Rejection of claims 10 and 17 under §103

	In response, Examiner states that limitations from the specification are not required to be read into the claim language. Indeed as before, there is no definition in the claims specifying what a cross-feature variability score is. The details described in Appellant’s response are not reflected in the claim language. As such, a cross-feature variability score can be reasonably interpreted as a uniformity metric which measures how balanced or imbalanced clusters are. Cross-feature variability is interpreted as how variable the features are as shown in the cluster uniformity. 
	D. Rejection of claims 11 and 18 under §103
	Appellant argues that none of the scores from Byron or Chen are for an unverified entry. It is further argued that Byron does not discuss anything akin to a ground truth but rather how a QA system analyzed a question to find the answer. It is argued that the claims focus on the back end of the cognitive system however the claim language does not reflect this. Appellant argues that Chen’s accuracy is that of a single answer to a question and not an accuracy of the cognitive system. In the rebuttal Appellant argues that the Examiner’s response is a conclusory statement and proceeds to cite portions of the specification.
	In response, Examiner states that again, limitations from the specification are not required to be read into the claim language. The scores from Byron show how accurate answers are for input questions. These are the pairs that become ground truths once evaluated and thus it is functionally the same as computing accuracies for the ground truths. 

E. Rejection of claims 12 and 19 under §103
	Appellant argues that claims 12 and 19 recite four different scores for a given unverified entry and that none of the cited references discloses the scores. It is argued that there is no analysis of the prior art and cites KSR. Lastly, it is argued that that the rebuttal does not address that the claims recite three different scores in addition to the final training value score. 
	In response, Examiner states that each of the four scores are the same previous four scores first claimed individually. Appellant states that the scores are disclosed in detail in the figures but these limitations are not in the claims. These scores exist in name only and no functionally or definition is attached to the scores. Each of these individual scores are identified and taught by the references cited. The analysis of each score results from the individual claim in which the scores were initially rejected. The final score is a combination of each of the previous score, and the cited Byron reference states that a final ranking score is used to determine the final answer which when the references are combined together, all contribute to the final score.. This final answer is analogous to the final accuracy score. 






Respectfully submitted,
/Kevin W Figueroa/Examiner, Art Unit 2124                                                                                                                                                                                                        

Conferees:
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124                

                                                                                                                                                                                        /Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.